DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first annular member" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the first annular member” is being read as “the first arcuate member.”
Claim 8 recites the limitation "the second annular member" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the second annular member” is being read as “the second arcuate member.”
Claim 18 recites the limitation "the digit" in line 5 on pg. 30.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-20 are being rejected for depending on a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7-8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCrae (US 2013/0281902 A1) in view of Baltor (US 2,471,997).
Regarding claim 1, McCrae discloses a multi-digit brace (10), comprising:
a first arcuate member (16) (see Figs. 1-2; first arcuate end 16 is curved, thus making it a first arcuate member); 
a second arcuate member (18) coplanar to (see Figs. 1-2; second arcuate end 18 is curved, thus making it a second arcuate member, and is coplanar and coupled to first arcuate end 16) and coupled to the first arcuate member (16) by:
	a top bridge member (20) coupling a top region of the first arcuate member (16) to a top region of the second arcuate member (18) (see modified Fig. 1 below; top bridge 
	a bottom bridge member (22) coupling a bottom region of the first arcuate member (16) to a bottom region of the second arcuate member (18) (see Figs. 1-2; bottom bridge member is labeled as BB, which couples or connects the bottom region of first arcuate end 16 to the bottom region of second arcuate end 18, which is the lower contoured side 22). 
	McCrae does not disclose wherein the bottom region of each of the first and second arcuate members is thinner front-to-rear than the thickness of the top region. 
However, Baltor teaches an analogous multi-digit brace (10), and analogous first (12) and second arcuate members (13) wherein the bottom region of each of the first (12) and second arcuate members (13) is thinner front to rear than the thickness of the top region (see Figs. 2-3 and Col. 2 lines 2-5; the bottom region of rings 12, 13 are thinner front-to-rear than the thickness of the top region) providing to permit movement of the digits while retaining the digits in correct relative position (see Col. 1 lines 16-31).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of lower contoured side 22 of McCrae and upper contoured side 20 of McCrae to have a bottom region be thinner front-to-rear than the thickness of the top region as taught by rings 12, 13 of Baltor to have provided an improved multi-digit brace that permits movement of the digits while retaining the digits in correct relative position (see Col. 1 lines 16-31).  
	Regarding claim 5, McCrae in view of Baltor discloses the invention as discussed above. McCrae in view of Baltor further discloses wherein the second arcuate member (18 of McCrae) 
	Regarding claim 7, McCrae in view of Baltor discloses the invention as discussed above. McCrae in view of Baltor further discloses wherein neither of the first arcuate member (16 of McCrae) and the second arcuate member (18 of McCrae) form a complete circle, thereby leaving a first gap between edges of the first arcuate member (16 of McCrae) and a second gap between edges of the second arcuate member (18 of McCrae) (see Figs. 1-2 of McCrae; the first arcuate end 16 of McCrae and the second arcuate end 18 of McCrae both do not form a complete circle, thus leaving a first gap between the edges of the first arcuate end 16 of McCrae and a second gap between the edges of the second arcuate end 18 of McCrae). 
	Regarding claim 8, McCrae in view of Baltor discloses the invention as discussed above. McCrae in view of Baltor further discloses wherein the gap of the first annular member (16 of McCrae) is disposed about a boundary between a right side region and the bottom region (see modified Fig. 1 of McCrae; the right side region is labeled RSR, and thus the gap of the first arcuate member 16 of McCrae is disposed about a boundary between right side region RSR and the bottom region or lower contoured side 22 of McCrae) and the gap of the second annular member (18 of McCrae) is disposed about a boundary between a left side region and the bottom region (see modified Fig. 1 of McCrae; the left side region is labeled LSR, and thus the 
Regarding claim 18, McCrae discloses a method of bracing a set of adjacent digits, comprising the steps of:
inserting a first digit into a first arcuate member (16) of a first brace (see Figs. 1-3; a first digit is inserted into the first arcuate end 16);
inserting a second digit into a second arcuate member (18) of the first brace (see Figs. 1-3; a second digit is inserted into the second arcuate end 18), wherein the second arcuate member (18) is coplanar to, spaced from, and coupled to the first arcuate member (16) by a top bridge member coupling a top region of the first arcuate member (16) to a top region of the second arcuate member (18) (see modified Fig. 1 of McCrae; the second arcuate member 18 is coplanar to, spaced from, and coupled to first arcuate end 16 by a top bridge member labeled as TB which couples a top region of the first arcuate end 16 to a top region of the second arcuate member 18); and a bottom bridge member coupling a bottom region of the first arcuate member (16) to a bottom region of the second arcuate member (18) (see modified Fig. 
positioning the first brace such that a rear face of the first brace towards an adjacent joint of the digit (see Fig. 3; brace 10 is positioned such that a rear face is towards an adjacent joint, the knuckles at the top of a user’s hand away from the nail of a user’s hand, of the digits). 
McCrae does not disclose wherein a rear face has a narrowed portion, front-to-back, compared to a front face thereof. 
However, Baltor teaches an analogous multi-digit brace (10) wherein a rear face has a narrowed portion, front-to-back, compared to a front face thereof (see Fig. 3 and Col. 2 lines 2-5; the bottom region of rings 12, 13 have a narrowed portion front-to-back, and thus a rear face of rings 12, 13 have a narrowed portion front-to-back compared to a front face) providing to permit movement of the digits while retaining the digits in correct relative position (see Coll. 1 lines 16-31). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of lower contoured side 22 of McCrae and upper contoured side 20 of McCrae to have provided a rear face that has a narrowed portion, front-to-back, compared to a front face as taught by brace 10 of Baltor to 

    PNG
    media_image1.png
    295
    420
    media_image1.png
    Greyscale

Modified Fig. 1 of McCrae. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCrae in view of Baltor further in view of Nausid (US 2007/0239238 A1).
Regarding claim 19, McCrae in view of Baltor discloses the method as discussed in claim 18. 
McCrae in view of Baltor does not disclose positioning a second brace on the first and second digits on an opposite side of the joint with a rear face having a narrowed, front-to-back, portion facing the rear face of the first brace, such that the joint is flanked by the first and second braces and the first and second braces are back-to-back. 
However, Nausid teaches an analogous first digit brace (10) (definition of brace: a device fitted to something, in particular a weak or injured part of the body, to give support, https://www.lexico.com/en/definition/brace, thus see Fig. 3; compresses 10 are digit braces as they are fitted to go around the finger of a user to give support, see [0020]-[0021]) and positioning a second brace (10) on the first digit on an opposite side of the joint with a rear 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided brace 10 of McCrae in view of Baltor with a second brace that is identical to brace 10 of McCrae in view of Baltor and is positioned on an opposite side of the joint with a rear face, such that the joint is flanked and the first and second braces are back-to-back as taught by first and second braces 10 of Nausid to have provided an improved digit brace device that encapsulates the finger (see [0023]) in order to  facilitate therapeutic treatment (see [0006]) by retaining the movement of the digits in more than one area.
Regarding claim 19, McCrae in view of Baltor further in view of Nausid discloses positioning a second brace on the first and second digits on an opposite side of the joint with a rear face having a narrowed, front-to-back, portion facing the rear face of the first brace, such that the joint is flanked by the first and second braces and the first and second braces are back-to-back (as previously modified above, a second brace 10 of McCrae is positioned on an opposite of the knuckle or joint such that the joint is flanked by the first and second braces 10 

    PNG
    media_image2.png
    780
    340
    media_image2.png
    Greyscale

Modified Fig. 3 of Nausid. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCrae in view of Baltor further in view of Liebowitz (US 2007/0021700 A1).
Regarding claim 20, McCrae in view of Baltor discloses the method as discussed above. 
McCrae in view of Baltor does not disclose disposing an elastic band about the first brace, the elastic band sized such that it elastically couples to the brace. 
However, Liebowitz teaches an analogous multi-digit brace (510, 520, 530) disposing an elastic band (540) about the first brace (510, 520, 530), the elastic band (540) sized such that it elastically couples to the brace (510, 520, 530) (see Fig. 7 and [0065]; band 540, which may be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided brace 10 of McCrae in view of Baltor with an elastic band that is sized such that it elastically couples the brace as taught by Liebowitz to have provided an improved multi-digit brace device that protects the fingers from jams or other injuries by preventing the digits from moving relative to each other as it further retains the digits in place (see [0065]). 
Claim 1, 6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaklin (US 3,189,025) in view of Umeda (US 3,943,922) further in view of Baltor.
	Regarding claim 1, Yaklin discloses a multi-digit brace (A), comprising:
	a first arcuate member (10) (see Fig. 1); 
	a second arcuate member (11) coplanar to and coupled to the first arcuate member (10) (see Fig. 1; rings 10 and 11 are coplanar and coupled together) by:
		a top bridge member (13) coupling a top region of the first arcuate member (10) to a top region of the second arcuate member (11) (see Fig. 1 and Col. 2 lines 3-7; longitudinally extending horizontal portion 13 is a bridge that couples a top region of ring 10 to a top region of ring 11). 
	Yaklin does not disclose a bottom bridge member coupling a bottom region of the first arcuate member to a bottom region of the second arcuate member; and wherein the bottom 
	However, Umeda teaches an analogous first (7, 8) and second arcuate members (7, 8) (see Fig. 1) and a bottom bridge member (2) coupling a bottom region of the first arcuate member (7, 8) to a bottom region of the second arcuate member (7, 8) (see Fig. 1; convex portions 7 and concave portions 8 make up the first arcuate member and second arcuate member, and base 2 is a bridge that couples a bottom region of the first arcuate member 7, 8 to a bottom region of the second arcuate member 7, 8) providing a device that is firmly fixed to the underside of digits, and cannot be detached even if the digits are moved (see Col. 1 lines 34-37). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided device A of Yaklin with a bottom bridge member as taught by Umeda to have provided an improved multi-digit device that is firmly fixed to the underside of digits, and cannot be detached even if the digits are moved (see Col. 1 lines 34-37). 
	Yaklin in view of Umeda discloses the invention as discussed above. 
	Yaklin in view of Umeda does not disclose wherein the bottom region of each of the first and second arcuate members is thinner front-to-rear than the thickness of the top region.
However, Baltor teaches an analogous multi-digit brace (10), and analogous first (12) and second arcuate members (13) wherein the bottom region of each of the first (12) and second arcuate members (13) is thinner front to rear than the thickness of the top region (see Figs. 2-3 and Col. 2 lines 2-5; the bottom region of rings 12, 13 are thinner front-to-rear than 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of rings 10, 11 of Yaklin in view of Umeda to have a bottom region be thinner front-to-rear than the thickness of the top region as taught by rings 12, 13 of Baltor to have provided an improved multi-digit brace that permits movement of the digits while retaining the digits in correct relative position (see Col. 1 lines 16-31).  
	Regarding claim 6, Yaklin in view of Umeda further in view of Baltor discloses the invention as discussed in claim 1. Yaklin in view of Umeda further in view of Baltor further discloses an hourglass-shaped void between the first arcuate member (10 of Yaklin) and the second arcuate member (11 of Yaklin) (as previously modified above, since device A of Yaklin is modified to have a bottom bridge member, as taught by base 2 of Umeda, the device A of Yaklin in view of Umeda further in view of Baltor creates an hourglass-shaped void between ring 10, 11 of Yaklin). 
	Regarding claim 9, Yaklin in view of Umeda further in view of Baltor discloses the invention as discussed in claim 1. Yaklin in view of Umeda further in view of Baltor further discloses wherein at least one of the first arcuate member (10 of Yaklin) and the second arcuate 
	Regarding claim 10, Yaklin discloses a multi-digit brace (A), comprising:
	a first arcuate member (10) (see Fig. 1); 
	a second arcuate member (11) coplanar to and coupled to the first arcuate member (10) (see Fig. 1; rings 10 and 11 are coplanar and coupled together) by:
		a top bridge member (13) coupling a top region of the first arcuate member (10) to a top region of the second arcuate member (11) (see Fig. 1 and Col. 2 lines 3-7; longitudinally extending horizontal portion 13 is a bridge that couples a top region of ring 10 to a top region of ring 11). 
	Yaklin does not disclose a bottom bridge member coupling a bottom region of the first arcuate member to a bottom region of the second arcuate member; and wherein the bottom region of each of the first and second arcuate members is thinner front-to-rear than the thickness of the top region. 
	However, Umeda teaches an analogous first (7, 8) and second arcuate members (7, 8) (see Fig. 1) and a bottom bridge member (2) coupling a bottom region of the first arcuate member (7, 8) to a bottom region of the second arcuate member (7, 8) (see Fig. 1; convex portions 7 and concave portions 8 make up the first arcuate member and second arcuate member, and base 2 is a bridge that couples a bottom region of the first arcuate member 7, 8 to a bottom region of the second arcuate member 7, 8) providing a device that is firmly fixed to 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided device A of Yaklin with a bottom bridge member as taught by Umeda to have provided an improved multi-digit device that is firmly fixed to the underside of digits, and cannot be detached even if the digits are moved (see Col. 1 lines 34-37). 
	Yaklin in view of Umeda discloses the invention as discussed above. 
	Yaklin in view of Umeda does not disclose wherein the bottom region of each of the first and second arcuate members is thinner front-to-rear than the thickness of the top region. 
	However, Baltor teaches an analogous multi-digit brace (10), and analogous first (12) and second arcuate members (13) wherein the bottom region of each of the first (12) and second arcuate members (13) is thinner front to rear than the thickness of the top region (see Figs. 2-3 and Col. 2 lines 2-5; the bottom region of rings 12, 13 are thinner front-to-rear than the thickness of the top region) providing to permit movement of the digits while retaining the digits in correct relative position (see Col. 1 lines 16-31).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of rings 10, 11 of Yaklin in view of Umeda to have a bottom region be thinner front-to-rear than the thickness of the top region as taught by rings 12, 13 of Baltor to have provided an improved multi-digit .  
Claim 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaklin in view of Umeda further in view of Baltor and RUPPLI (US 2015/0313327 A1).
Regarding claim 2, Yaklin in view of Umeda further in view of Baltor discloses the invention as discussed in claim 1. 
	Yaklin in view of Umeda further in view of Baltor does not disclose a band track extending about the top region, the bottom region, a left side region, and a right side region of the first and second arcuate members, the track bounded by a first raised barrier extending from and coplanar to a front face of the brace and bounded by a second raised barrier that extends from and coplanar to a rear face of the brace at the top region. 
	However, RUPPLI teaches an analogous ring (1) comprising a band track (10) extending about the top region, the bottom region, a left side region, and a right side region of the arcuate member (2) (see Fig. 6; ring 1 has an annular substrate 2 with groove 10, which is a band track), the track (10) bounded by a first raised barrier extending from and coplanar to a front face and bounded by a second raised barrier that extends from and coplanar to a rear face at the top region (see modified Fig. 6; the first and second raised barriers are labeled as RB, and a first raised barrier extends from and is coplanar to a front face, and a second raised barrier RB extends from and coplanar to a rear face at the top region) providing a sleeve-like or 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rings of Yaklin in view of Umeda further in view of Baltor to have a band track (10), and first and second raised barriers as taught by groove 10 of RUPPLI to have provided improved rings with a sleeve-like or annular substrate that has two sections having variously sized outer diameters, wherein the sections having the smaller outer diameters may receive a material (see [0016]).
Regarding claim 11, Yaklin in view of Umeda further in view of Baltor discloses the invention as discussed in claim 10. 
Yaklin in view of Umeda further in view of Baltor does not disclose a band track extending about the top region, the bottom region, a left side region, and a right side region of the first and second arcuate members, the track bounded by a first raised barrier extending from and coplanar to a front face of the brace and bounded by a second raised barrier that extends from and coplanar to a rear face of the brace at the top region. 
However, RUPPLI teaches an analogous ring (1) comprising a band track (10) extending about the top region, the bottom region, a left side region, and a right side region of the arcuate member (2) (see Fig. 6; ring 1 has an annular substrate 2 with groove 10, which is a band track), the track (10) bounded by a first raised barrier extending from and coplanar to a front face and bounded by a second raised barrier that extends from and coplanar to a rear face at the top region (see modified Fig. 6; the first and second raised barriers are labeled as RB, and a first raised barrier extends from and is coplanar to a front face, and a second raised 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rings of Yaklin in view of Umeda further in view of Baltor to have a band track (10), and first and second raised barriers as taught by groove 10 of RUPPLI to have provided improved rings with a sleeve-like or annular substrate that has two sections having variously sized outer diameters, wherein the sections having the smaller outer diameters may receive a material (see [0016]).na

    PNG
    media_image3.png
    339
    357
    media_image3.png
    Greyscale

Modified Fig. 6 of RUPPLI. 
Claim 3, 12-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaklin in view of Umeda further in view of Baltor, RUPPLI, and Greenberg (US 2007/0276304 A1).
Regarding claim 3, Yaklin in view of Umeda further in view of Baltor and RUPPLI discloses the invention as discussed in claim 2. 
	Yaklin in view of Umeda further in view of Baltor and RUPPLI does not disclose an elastic band removably coupled about the band track and elastically secured thereto. 
	However, Greenberg teaches an analogous band track and an elastic band (50, 52, 54) removably coupled about the band track and elastically secured thereto (definition of track: a course or route followed, https://www.dictionary.com/browse/track, thus see Figs. 1-2D, and [0020] and [0045]; the band track is the path of dorsal face 32 of pad 12, 14, 16 that retaining members 50, 52, 54 are removably and elastically secured thereto, as retaining members 50, 52, 54 may be an elastic member) providing to hold the device to the digits of a user so that readjustment of the device is infrequently necessary when in use (see [0045]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the band track (10) of Yaklin in view of Umeda further in view of Baltor and RUPPLI with a removable elastic band (50, 52, 54) as taught by Greenberg to have provided an improved digit brace that holds the device to the 
Regarding claim 12, Yaklin in view of Umeda further in view of Baltor and RUPPLI discloses the invention as discussed in claim 11. 
	Yaklin in view of Umeda further in view of Baltor and RUPPLI does not disclose an elastic band removably coupled about the band track and elastically secured thereto. 
	However, Greenberg teaches an analogous band track and an elastic band (50, 52, 54) removably coupled about the band track and elastically secured thereto (definition of track: a course or route followed, https://www.dictionary.com/browse/track, thus see Figs. 1-2D, and [0020] and [0045]; the band track is the path of dorsal face 32 of pad 12, 14, 16 that retaining members 50, 52, 54 are removably and elastically secured thereto, as retaining members 50, 52, 54 may be an elastic member) providing to hold the device to the digits of a user so that readjustment of the device is infrequently necessary when in use (see [0045]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the band track (10) of Yaklin in view of Umeda further in view of Baltor and RUPPLI with a removable elastic band (50, 52, 54) as taught by Greenberg to have provided an improved digit brace that holds the device to the digits of a user so that readjustment of the device is infrequently necessary when in use (see [0045]). 
Regarding claim 13, Yaklin in view of Umeda further in view of Baltor, RUPPLI, and Greenberg discloses the invention as discussed in claim 12. Yaklin in view of Umeda further in view of Baltor, RUPPLI, and Greenberg further discloses an hourglass-shaped void between the 
Regarding claim 14, Yaklin in view of Umeda further in view of Baltor, RUPPLI, and Greenberg discloses the invention as discussed in claim 13. 
Yaklin in view of Umeda further in view of Baltor, RUPPLI, and Greenberg does not disclose wherein neither of the first arcuate member and the second arcuate member form a complete circle, thereby leaving a first gap between edges of the first arcuate member and a second gap between edges of the second arcuate member. 
However, Baltor teaches an analogous multi-digit brace (see Fig. 2), and analogous first (12) and second arcuate members (13) wherein neither of the first arcuate member (12) and the second arcuate member (13) form a complete circle, thereby leaving a first gap (12a) between edges of the first arcuate member (12) and a second gap (13a) between edges of the second arcuate member (13) (see Fig. 2 and Col. 1 line 55 et seq. Col. 2 lines 1-2; rings 12, 13 do not form complete circles and leave a gap at 12a, 13a between edges of the respective rings 12, 13) providing a brace in which the rings are split to permit the rings to expand slightly and to gently urge the digits into correct position (see Col. 1 lines 11-15). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rings of Yaklin in view of Umeda further in view of Baltor, RUPPLI, and Greenberg to have a gap as taught by Baltor in order to have provided an improved multi-digit brace in which the rings are split to permit the 
Regarding claim 16, Yaklin in view of Umeda further in view of Baltor and Greenberg discloses the invention as discussed in claim 15. 
Yalkin in view of Umeda further in view of Baltor and Greenberg do not disclose a band track extending around the brace and at least partially bounded by a pair of raised barriers, wherein the band track is not less wide than a band of the plurality of elastic bands. 
However, RUPPLI teaches an analogous ring (1) comprising a band track (10) extending around the brace and at least partially bounded by a pair of raised barriers (see modified Fig. 6 of RUPPLI; ring 1 has an annular substrate 2 with groove 10, which is a band track, which is bounded by a pair of raised barriers labeled as RB) providing a sleeve-like or annular substrate that has two sections having variously sized outer diameters, wherein the sections having the smaller outer diameters may receive a material (see [0016]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rings of Yaklin in view of Umeda further in view of Baltor and Greenberg to have a band track (10), and a pair of raised barriers as taught by groove 10 of RUPPLI to have provided improved rings with a sleeve-like or 
Yalkin in view of Umeda further in view of Baltor, Greenberg, and RUPPLI discloses the invention as discussed above. 
Yalkin in view of Umeda further in view of Baltor, Greenberg, and RUPPLI do not disclose wherein the band track is not less wide than a band of the plurality of elastic bands. 
However, Greenberg teaches an analogous band track wherein the band track is not less wide than a band of the plurality of elastic bands (50, 52, 54) (definition of track: a course or route followed, https://www.dictionary.com/browse/track, thus see Figs. 1-2D, and [0020] and [0045]; the band track is the path of dorsal face 32 of pad 12, 14, 16 that retaining members 50, 52, 54 are elastically secured to, and thus the band track is not less wide than the retaining members 50, 52, 54) providing to hold the device to the digits of a user so that readjustment of the device is infrequently necessary when in use (see [0045]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the width of the band track (10) in the device of Yaklin in view of Umeda further in view of Baltor, Greenberg, and RUPPLI to be not less wide than a band of the plurality of elastic bands as taught by Greenberg to have provided an improved digit brace that holds the device to the digits of a user so that readjustment of the device is infrequently necessary when in use (see [0045]).
Claim 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaklin in view of Umeda further in view of Baltor and Greenberg.
Regarding claim 15, Yaklin discloses a multi-digit brace kit (A), comprising: 

a second arcuate member (11) coplanar to, spaced from, and coupled to the first arcuate member (10) (see Fig. 1; rings 10 and 11 are coplanar, spaced from, and coupled together) by: 
	a top bridge member (13) coupling a top region of the first arcuate member (10) to a top region of the second arcuate member (11) (see Fig. 1 and Col. 2 lines 3-7; longitudinally extending horizontal portion 13 is a bridge that couples a top region of ring 10 to a top region of ring 11). 
Yaklin does not disclose a plurality of multi-digit braces, a bottom bridge member coupling a bottom region of the first arcuate member to a bottom region of the second arcuate member; and wherein the bottom region of each of the first and second arcuate members is thinner front-to-rear than the thickness of the top region; and a plurality of elastic bands each sized to elastically couple about one of the plurality of braces.
However, Umeda teaches an analogous first (7, 8) and second arcuate members (7, 8) (see Fig. 1) and a bottom bridge member (2) coupling a bottom region of the first arcuate member (7, 8) to a bottom region of the second arcuate member (7, 8) (see Fig. 1; convex portions 7 and concave portions 8 make up the first arcuate member and second arcuate member, and base 2 is a bridge that couples a bottom region of the first arcuate member 7, 8 to a bottom region of the second arcuate member 7, 8) providing a device that is firmly fixed to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided device A of Yaklin with a bottom bridge member as taught by Umeda to have provided an improved multi-digit device that is firmly fixed to the underside of digits, and cannot be detached even if the digits are moved (see Col. 1 lines 34-37).
Yaklin in view of Umeda discloses the invention as discussed above. 
Yaklin in view of Umeda does not disclose a plurality of multi-digit braces, and wherein the bottom region of each of the first and second arcuate members is thinner front-to-rear than the thickness of the top region; and a plurality of elastic bands, each sized to elastically couple about one of the plurality of braces.
However, Baltor teaches an analogous multi-digit brace (10), and analogous first (12) and second arcuate members (13) wherein the bottom region of each of the first (12) and second arcuate members (13) is thinner front to rear than the thickness of the top region (see Figs. 2-3 and Col. 2 lines 2-5; the bottom region of rings 12, 13 are thinner front-to-rear than the thickness of the top region) providing to permit movement of the digits while retaining the digits in correct relative position (see Col. 1 lines 16-31).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of rings 10, 11 of Yaklin in view of Umeda to have a bottom region be thinner front-to-rear than the thickness of the top region as taught by rings 12, 13 of Baltor to have provided an improved multi-digit 
Although Yaklin in view of Umeda further in view of Baltor does not explicitly disclose a plurality of multi-digit braces, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that a multi-digit brace kit with multi-digit brace A of Yaklin is capable of including a plurality of multi-digit braces as a user has two hands, and may need more than one multi-digit brace. 
Yaklin in view of Umeda further in view of Baltor does not disclose a plurality of elastic bands, each sized to elastically couple about one of the plurality of braces.
However, Greenberg teaches an analogous digit device (see Fig. 1) and a plurality of elastic bands (50, 52, 54), each sized to elastically couple about one of the plurality of braces (see Fig. 1 and [0020], [0045]; retaining members 50, 52, 54 are a plurality of elastic bands, as they may be elastic, and thus retaining members 50, 52, 54 are sized to elastically couple plurality of pads 12, 14, 16, and forming a plurality of braces) providing to hold the device to the digits of a user so that readjustment of the device is infrequently necessary when in use (see [0045]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the multi-digit brace A with a plurality of elastic bands that couple the multi-digit braces as taught by Greenberg to have 
Regarding claim 15, Yaklin in view of Umeda further in view of Baltor and Greenberg discloses a plurality of elastic bands (50, 52, 54 of Greenberg), each sized to elastically couple about one of the plurality of braces (A of Yaklin) (as previously modified, the retaining members 50, 52, 54 of Greenburg are elastic bands, see [0045] and [0020] of Greenberg, which are sized to elastically couple device A of Yaklin). 
Regarding claim 17, Yalkin in view of Umeda further in view of Baltor and Greenberg discloses the invention as discussed in claim 15. Yalkin in view of Umeda further in view of Baltor and Greenburg further discloses wherein a brace of the plurality of braces includes an hourglass-shaped void between the first arcuate member (10 of Yalkin) and the second arcuate member (11 of Yalkin) (as previously modified above, since device A of Yaklin is modified to have a bottom bridge member, as taught by base 2 of Umeda, the device A of Yaklin in view of Umeda further in view of Baltor creates an hourglass-shaped void between ring 10, 11 of Yaklin). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaklin in view of Umeda further in view of Baltor and Liebowitz (US 2007/0021700 A1).
Regarding claim 4, Yaklin in view of Umeda further in view of Baltor discloses the invention as discussed in claim 1. 

	However, Liebowitz teaches an analogous multi-digit brace (see Fig. 7) comprising an elastic band (540) disposed about the brace elastically secured thereto (see Fig. 7 and [0065]; band 540 is an elastic member that fits around finger sheaths 510, 520, 530) providing protection to the fingers from jams or other injuries and to prevent the digits from moving relative to each other (see [0065]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the top of device A of Yaklin in view of Umeda further in view of Baltor with an elastic band as taught by band 540 of Liebowitz to have provided an improved multi-digit brace that provides protection to the fingers from jams or other injuries by preventing the digits from moving relative to each other as it further retains the digits in place (see [0065]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN HAN/Examiner, Art Unit 3786    

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786